FOURTH AMENDMENT OF OFFICE LEASE

        This Fourth Amendment (this “Amendment”) is made and entered into
effective as of July 2, 2003 by and between NINE PENN CENTER ASSOCIATES, L.P., a
Pennsylvania limited partnership (“Landlord”) and PMA CAPITAL INSURANCE
COMPANY (“Tenant”).

BACKGROUND

        A. Pursuant to that certain Office Lease dated as of May 26, 1994, as
amended by that certain First Amendment of Office Lease dated October 30, 1996,
by that certain Second Amendment of Office Lease dated as of December 1, 1998,
by that certain Assignment and Assumption of Lease and Consent dated as of
December 29, 2000, and by that certain Third Amendment of Office Lease dated as
of May 16, 2001 (as so amended, the “Lease”), Landlord leased to Lorjo Corp.
(the “Original Lessee”) certain premises (the “Premises”) agreed to contain (i)
83,903 Rentable Square Feet of office space (being the entire Rentable Area of
each of the 28th, 29thand 30th floors, and 16,284 Rentable Square Feet on the
27thfloor), and (ii) 4,384 Rentable Square Feet of space used solely for
storage, mail handling and other administrative functions on the P-2 level
(which P-2 Space is not included in the Rentable Area of the Premises for
purposes of computing any allowances payable by Landlord), in the building
presently known as Mellon Bank Center, located at 1735 Market Street in
Philadelphia, Pennsylvania (the “Building”).

        B. Pursuant to that certain Assignment and Assumption of Lease and
Consent dated as of December 29, 2000, the Original Lessee assigned to Tenant,
which assumed, all of the Original Lessee’s right, title and interest as tenant
under the Lease.

        C. Landlord and Tenant now desire to further amend the Lease as
hereinafter set forth.

AGREEMENTS

        NOW, THEREFORE, intending to be legally bound hereby and in exchange for
good, valuable and sufficient consideration received, Landlord and Tenant agree
that the Lease is hereby amended as follows:

                1. Definitions. Unless otherwise herein defined, all terms
defined in the Lease shall have the meanings ascribed to them in the Lease when
used in this Amendment.

                2. 27th Floor Expansion Option.

                     2.1 2003 Option.

                             2.1.1 Landlord hereby grants to Tenant an exclusive
first option to lease from Landlord, on the terms and conditions set forth in
this Section 2.1, all that certain

--------------------------------------------------------------------------------

portion of the 27th floor of the Building agreed to contain 5,907 Rentable
Square Feet of space, as shown on the floor plan attached hereto and marked
Exhibit “A”(the “Expansion Space”). Tenant shall exercise such option by
delivery to Landlord of a written notice of such exercise not later than
December 31, 2003. Upon receipt of Tenant’s notice exercising this option,
Landlord shall negotiate in good faith with the present tenants occupying the
Expansion Space in an effort to obtain the agreement of both such tenants (the
“Contingent Agreements”) either (a) to terminate their respective leases on
terms acceptable to Landlord or (b) to extend the terms of their respective
leases for at least five (5) years beyond the present termination dates of such
leases and to relocate to another floor or floors of the Building on terms
acceptable to Landlord. Landlord shall bear the cost of relocating any existing
tenant occupying the Expansion Space. If Landlord is unable to enter into
Contingent Agreements with such tenants on terms acceptable to Landlord that
will allow Landlord to deliver possession of the Expansion Space to Tenant
within approximately one hundred fifty (150) days after the date of Landlord’s
receipt of Tenant’s notice exercising this option, then Tenant’s exercise of
this option shall be null and void and Tenant shall continue to have an option
to lease the Expansion Space on the terms provided in Section 2.2 hereof.
Likewise, if Tenant fails to exercise this option in a timely manner Tenant
shall continue to have an option to lease the Expansion Space on the terms
provided in Section 2.2 hereof.

                             2.1.2 If Tenant timely exercises this option and
Landlord is successful in entering into the Contingent Agreements, then Tenant
shall commence to lease the Expansion Space from Landlord, for the remainder of
the Term, effective upon Tenant’s receipt of written notice from Landlord that
the Expansion Space is vacant and ready for occupancy (the “Effective Date”). As
of the Effective Date, the Expansion Space shall form a part of the Premises
(which shall thereupon contain 89,810 Rentable Square Feet, exclusive of the P-2
Space) for all purposes under the Lease and, except as expressly set forth
herein, shall be governed by the terms of the Lease. Tenant shall pay Minimum
Rent for the Expansion Space at the same rate per Rentable Square Foot as Tenant
pays for the Premises under this Lease at that time (subject to the same
increases at the same time or times as Minimum Rent for the Premises increases
hereunder during the Term); provided, however, notwithstanding the foregoing, no
Minimum Rent shall be payable or otherwise accrue on account of the Expansion
Space during the period commencing on the Effective Date and ending December 31,
2004. In addition, as of the Effective Date Landlord grants to Tenant a
construction allowance in the sum of up to $206,745.00, to be disbursed in
accordance with the terms of Section 6 hereof (with all references therein to
the “Premises”being deemed to include the Expansion Space for purposes hereof)
in reimbursement of costs incurred by Tenant in altering or refurbishing the
Expansion Space or other areas of the Premises. The Expansion Space shall be
provided to Tenant in its “as is”condition as of the Effective Date. Landlord
shall not be obligated to make any improvements to the Expansion Space prior to
Tenant’s occupancy thereof. Upon Tenant’s timely exercise of this option and
Landlord’s execution of the Contingency Agreements, Landlord and Tenant shall
promptly execute an amendment of this Lease reflecting the terms of Tenant’s
Lease of the Expansion Space, including confirmation of Tenant’s Tax Share and
Tenant’s Expense Share.

2

--------------------------------------------------------------------------------

                     2.2 2004 Option. In the event that Tenant does not lease
the Expansion Space pursuant to the terms of Section 2.1 hereof, then Tenant
shall have a further first right and option to lease the Expansion Space on the
terms and conditions herein set forth, exercisable by Tenant delivering to
Landlord written notice electing to exercise such option on or before June 1,
2004. If Tenant timely exercises this option, Landlord shall deliver the
Expansion Space to Tenant on or about June 1, 2005, whereupon the Expansion
Space shall form a part of the Premises for all purposes under the Lease and
shall be governed by the terms of the Lease except to the extent inconsistent
with the terms of this Section 2. Tenant shall pay Minimum Rent for the
Expansion Space commencing on the date on which Landlord tenders possession
thereof to Tenant at the same rate per Rentable Square Foot as Tenant pays for
the Premises under this Lease at that time (subject to the same increases at the
same time or times as Minimum Rent for the Premises increases hereunder during
the Term), and with a Construction Allowance of Thirty-five Dollars ($35.00) per
Rentable Square Foot of the Expansion Space, but without the benefit of a
Minimum Rent-free period or other concessions or inducements, and otherwise on
the terms and conditions contained in the Lease. In the event that Tenant does
not exercise this option in a timely fashion, then Landlord shall be free to
lease the Expansion Space to any other person or entity and this Section 2 shall
be of no further force or effect. Upon Tenant’s timely exercise of this option,
Landlord and Tenant shall promptly execute an amendment of this Lease reflecting
the terms of Tenant’s Lease of the Expansion Space, including confirmation of
Tenant’s Tax Share and Tenant’s Expense Share.

                     2.3 Conditions to Exercise. Notwithstanding anything to the
contrary contained in Section 2.1 and Section 2.2 hereof, (a) Tenant’s right to
exercise its options under this Section 2 shall be contingent upon no Event of
Default existing at the time of such exercise or at the time Landlord intends to
tender possession of the Expansion Space to Tenant hereunder and (b) Landlord’s
delivery of the Expansion Space to Tenant shall be subject to Landlord’s
regaining possession thereof from the tenant then occupying same and Landlord
shall not be liable to Tenant if Landlord is unable to obtain possession of the
Expansion Space in a timely fashion for any reason.

        3. Extension of Term; Renewal Options.

               3.1 Extension. The Term of the Lease is hereby extended for the
period commencing January 1, 2005 and ending December 31, 2019 (the “Extended
Term”). The term “Termination Date”, as used in the Lease, is amended to mean
December 31, 2019.

               3.2 Renewal Options. Tenant is granted the option to extend the
term of the Lease, with respect to all of the Premises as then constituted, for
two (2) consecutive additional periods of five (5) years each, the first
commencing on January 1, 2020 and ending December 31, 2024 (the “First Renewal
Expiration Date”), and the second commencing on January 1, 2025 and ending
December 31, 2029 (each a “Renewal Term”), on the following terms and
conditions:

3

--------------------------------------------------------------------------------

                     3.2.1 No event of default shall exist under the Lease,
either at the time of Tenant's giving of its renewal notice to Landlord or at
the commencement of the Renewal Term (unless Landlord elects, in its sole
discretion, to waive such condition);

                     3.2.2 At the time of Tenant’s giving of its renewal notice,
Tenant shall not be subleasing more than either (a) one full floor of the
Premises or (b) portions of floors of the Premises aggregating more than 22,000
Rentable Square Feet;

                     3.2.4 Tenant shall have delivered to Landlord written
notice of Tenant’s election to exercise its option respecting the first Renewal
Term on or before September 30, 2018; and Tenant shall have delivered to
Landlord written notice of Tenant’s election to exercise its option respecting
the second Renewal Term on or before September 30, 2023;

                     3.2.5 All lease terms for each Renewal Term shall be the
same as specified for the initial Term of this Lease, except that (a) there
shall be no further option to renew or extend the Term of this Lease beyond the
second Renewal Term, (b) there shall be no allowances or inducements payable by
Landlord during either Renewal Term, and (c) minimum annual rent payable during
a given Renewal Term shall be the greater of (1) ninety-five percent (95%) of
the Market Rental Rate (as defined in Section 3.2.8 hereof) in effect at the
commencement of the applicable Renewal Term, or (2) (i) with respect to the
first Renewal Term, the minimum annual rent payable by Tenant during 2019, and
(ii) with respect to the second Renewal Term, the minimum annual rent payable by
Tenant during 2024;

                     3.2.6 With respect to the second Renewal Term, Tenant shall
have timely and effectively exercised its renewal option for the first Renewal
Term; and

                     3.2.7 At Landlord’s election, Landlord and Tenant shall
promptly execute and deliver to one another an amendment to the Lease, in
reasonable form prepared by Landlord, confirming Tenant’s exercise of its option
hereunder and the minimum annual rent payable during the Renewal Term in
question.

                     3.2.8 For purposes of this Section 3.2, the term “Market
Rental Rate”shall be defined as the rate of annual minimum rent being quoted by
Landlord to prospective tenants of the Building or being charged to tenants
whose leases have commenced within the preceding six months, for terms of length
similar to the Renewal Term for comparable space (considering size and location)
in the Building (or which would be quoted if comparable space were available),
to be determined as follows:

                             3.2.8.1 Landlord shall determine the Market Rental
Rate for the Renewal Term in question and give Tenant notice thereof (a “Rental
Notice”) in each case following Tenant’s exercise of its option to renew (and
not later than thirty (30) days following receipt of Tenant’s notice exercising
its option to renew). Should Tenant disagree with Landlord’s determination,
Tenant shall so notify Landlord within fifteen (15) days after Tenant’s receipt
of the Rental Notice (failure of Tenant to timely notify Landlord of Tenant’s
disagreement shall

4

--------------------------------------------------------------------------------

conclusively constitute Tenant’s acceptance of Landlord’s determination), and
Landlord and Tenant shall negotiate reasonably and in good faith to attempt to
reach agreement for a period of thirty (30) days following Landlord’s receipt of
such notice. If Landlord and Tenant are unable to agree on the Market Rental
Rate within such thirty (30) day period, Tenant may elect, by notice delivered
to Landlord within ten (10) days after the expiration of such thirty (30) day
period, to either rescind its election to enter into a Renewal Term or to have
the Market Rental Rate for such Renewal Term determined by appraisal in
accordance with the procedures set forth in Subsection 3.2.8.2 hereof, the
results of which shall be binding upon both Landlord and Tenant (failure of
Tenant to timely notify Landlord of Tenant’s election shall conclusively
constitute Tenant’s acceptance of Landlord’s determination of the Market Rental
Rate set forth in the Rental Notice).

                             3.2.8.2 Within ten (10) days after Tenant notifies
Landlord of Tenant's election to determine Market Rental Rate by appraisal, each
of Landlord and Tenant shall, by written notice to the other, designate an
appraiser having at least ten (10) years experience as a licensed Pennsylvania
real estate broker or MAl appraiser doing a substantial amount of business in
the Center City, Philadelphia area. Within ten (10) days following the
appointment of the second of such appraisers, the two appraisers so appointed
shall select a third appraiser meeting the same requirements as to experience.
In the event that the two appraisers are unable timely to agree upon the third
appraiser, then Landlord and Tenant shall attempt to agree upon the third
appraiser within ten (10) days thereafter, and if they fail to do so the third
appraiser shall be an appraiser meeting the qualifications herein set forth and
appointed under the commercial arbitration rules of the American Arbitration
Association relating to appointment of arbitrators. The three appraisers so
chosen shall render their decision as to the Market Rental Rate (as such term is
hereinafter defined) within thirty (30) days following the appointment of the
third appraiser. Should the three appraisers be unable to agree on the Market
Rental Rate, the Market Rental Rate shall be the average of the three respective
Market Rental Rates determined by the three appraisers, excluding from such
computation, however, any Market Rental Rate which deviates by more than fifteen
percent (15%) from the median of the three Market Rental Rates so determined.
Landlord and Tenant shall each bear their own costs of such appraisal and shall
equally share the cost of the third appraiser and any arbitration hereunder.

                             3.2.8.3 Notwithstanding anything to the contrary
hereinabove set forth in this Section 3, in the event Tenant shall elect the
aforesaid appraisal determination of the Market Rental Rate for any Renewal
Term, the term “Market Rental Rate”shall be defined as the rate of annual
minimum rent being charged or quoted by Landlord for office space in the
Building and by Landlord and other landlords for office space in those buildings
commonly known as “trophy buildings” (including, without limitation, One Liberty
Place, Two Liberty Place, Two Logan Square and Bell Atlantic Tower) to tenants
whose leases have been executed within the six months preceding the time of
appraisal, for terms similar in length to the Renewal Term in question, for
comparable space (considering size and location) in such buildings (or which
would be so charged if comparable space were available), taking into account
“free rent”and other lease concessions then being commonly offered in such
buildings.

5

--------------------------------------------------------------------------------

        4. Rent.

               4.1 Minimum Rent.

                     4.1.1 Section 4.1 of the Lease is amended to provide that
during the Extended Term Tenant shall pay Minimum Rent for the Premises,
exclusive of the P-2 Space, as follows (as used in this chart, “RSF”means
“Rentable Square Foot”):

        1/01/05 - 12/31/08     $1,111,714.75 per annum; $92,642.90 per month
($13.25/RSF)

        1/01/09 - 12/31/12     $1,321,472.25 per annum; $110,122.69 per month
($15.75/RSF)

        1/01/13 - 12/31/16     $1,531,229.75 per annum; $127,602.48 per month
($18.25/RSF)

        1/01/17 - 12/31/19     $1,740,987.25 per annum; $145,082.27 per month
($20.75/RSF)

                     4.1.2 The Lease is amended to provide that during the
Extended Term Tenant shall pay Minimum Rent for the P-2 Space as follows:

        1/01/05 - 12/31/19     $21,920.00 per annum; $1,826.67 per month

               4.2 Operating Expenses. The parties confirm that during the Term
Tenant’s Expense Share shall be derived by dividing the Rentable Area of the
Premises (including the P-2 Space) by 1,245,175 Rentable Square Feet (being the
aggregate of the Rentable Area of the Office Space (1,231,518 Rentable Square
Feet) and the Rentable Area of the Storage Space (13,657 Rentable Square Feet)).

        5. Storage Space First Offer Right. Provided that this Lease is in full
force and effect, with at least twenty-four (24) months then remaining in the
Term (including any Renewal Term as to which Tenant has theretofore exercised a
renewal option), Landlord grants to Tenant a single right of first offer to
lease from Landlord on the terms herein set forth those certain portions of the
P-2 level of the Building which are shown and marked “Option Space
A” (comprising approximately 800 Rentable Square Feet of space) and “Option
Space B” (comprising approximately 1,159 Rentable Square Feet of space) on the
floor plan attached hereto and marked Exhibit “B”(the “P-2 Option Spaces”, each
a “P-2 Option Space”)). Upon either of the P-2 Option Spaces becoming available
during the Term for lease to a tenant other than the entity leasing such space
on the date of this Lease (or any successor of such tenant), Landlord shall give
Tenant written notice that Tenant may lease such P-2 Option Space for a term
which is coterminous with the Term, for a rate of Minimum Rent which is the same
rate per Rentable Square Foot as Landlord is then charging for Storage Space and
otherwise on the same terms as those on which Tenant leases the P-2 Space under
the Lease. Landlord’s notice shall state the date on which the P-2 Option Space
in question is anticipated to become available. In the event that Tenant does
not accept Landlord’s offer in writing and without modification within thirty
(30) days after the date on which Tenant receives Landlord’s notice, then
Landlord shall be

6

--------------------------------------------------------------------------------

free to lease such P-2 Option Space to any other person or entity and this
Section 5 shall be of no further force or effect. If Tenant timely accepts
Landlord’s offer, Landlord and Tenant shall promptly execute an amendment of
this Lease reflecting the terms of Tenant’s lease of the P-2 Option Space in
question. Notwithstanding the foregoing, (a) Tenant’s right to lease the P-2
Option Spaces hereunder shall be contingent upon no Event of Default existing
either at the time a given P-2 Option Space becomes available for lease or at
the time Landlord intends to tender possession of a given P-2 Option Space to
Tenant, and (b) Landlord’s delivery of a given P-2 Option Space to Tenant shall
be subject to Landlord’s regaining possession thereof from the tenant then
occupying same and Landlord shall not be liable to Tenant if Landlord is unable
to obtain possession of such P-2 Option Space in a timely fashion for any
reason.

        6. Tenant Work and Renovations; Allowance.

               6.1 Tenant may renovate and improve the Premises, in accordance
with the terms of Sections 7.1, 7.2, 7.3 (exclusive of Section 7.3.4), 7.5, 7.6
and 7.9 of the Lease (with all references therein to the Construction Allowance
being deemed references to the 2003 Allowance as hereinafter defined). Landlord
agrees to disburse, in accordance with the terms and conditions set forth in
Section 6.2, below, up to $2,936,605.00 (the “2003 Allowance”) in order to
assist Tenant in defraying (a) the hard construction costs incurred in
undertaking the Tenant Work, (b) architectural and engineering fees and costs
incurred in designing the Tenant Work and preparing construction documents and
specifications relating thereto, (c) cabling costs and (d) moving costs. The
2003 Allowance shall be Landlord’s sole contribution to Tenant’s cost of
constructing the Tenant Work. Landlord shall not charge Tenant a fee in
connection with Landlord’s review and approval of the Construction Documents or
other Landlord involvement with Tenant’s construction of the Tenant Work. In
order to secure to Tenant payment of the 2003 Allowance, Landlord shall cause
HRPT Properties Trust to execute the Guaranty appearing at the end of this
Amendment.

               6.2 Until the 2003 Allowance is exhausted, each draw requested by
Tenant shall be paid by Landlord within thirty (30) days following receipt by
Landlord of (i) Tenant’s voucher, which shall be in the standard American
Institute of Architects form, accompanied by (ii) invoices or other evidence
reasonably satisfactory to Landlord that Tenant either owes to its contractor or
has incurred and paid the costs desired to be reimbursed and (iii) a lien
release executed by Tenant’s contractor (solely if the request relates to
reimbursement of costs of installation or construction of improvements). Tenant
shall submit no more than one (1) voucher per month. Notwithstanding anything
set forth herein to the contrary, any amounts held back as retainage under
contracts for work or improvements for which reimbursement is requested shall
not be reimbursable to Tenant unless and until paid or owing to the contractor
under the terms of the subject contract. If Tenant submits a voucher requesting
the payment of sums owing to Tenant’s contractor, Landlord shall pay the
approved disbursement directly to such contractor, conditioned upon such
contractor executing and delivering to Landlord a lien release for the sum so
paid. All such vouchers must be submitted on or before December 31, 2007.

7

--------------------------------------------------------------------------------

        7. Right of First Offer. Provided that this Lease is in full force and
effect, with at least twenty-four (24) months then remaining in the Term
(including any Renewal Term as to which Tenant has theretofore exercised a
renewal option), Landlord hereby grants to Tenant a right of first offer to
lease from Landlord, on the terms and conditions herein set forth, all rentable
space on the 25th, 26th, 31stand 32ndfloors of the Building (“Offer Space”). In
addition, if Tenant fails to exercise either of its options to lease the
27thfloor Expansion Space pursuant to Section 2 hereof, then after Landlord
thereafter enters into a lease of all or any portion of the Expansion Space to a
third party for a term commencing on or after January 1, 2005, such portion of
the Expansion Space shall also be included within the meaning of the term “Offer
Space”, effective at such time as such portion of the Expansion Space next
becomes available for lease. Upon any portion of the Offer Space hereafter
becoming available during the Term for lease to a tenant other than the entity
leasing such space on the date of this Lease (or any successor of such tenant
but not an assignee of a tenant whose lease does not, as of the date of this
Amendment, have an extension right), Landlord shall give Tenant written notice
that Tenant may lease the available Offer Space for a term which is coterminous
with the Term, for a rate of Minimum Rent which is the same rate per Rentable
Square Foot as Tenant pays for the Premises under this Lease (subject to the
same increases at the same time or times as Minimum Rent for the Premises
increases hereunder), and with a construction allowance per Rentable Square Foot
of the Offer Space leased by Tenant hereunder equal to the product derived by
multiplying thirty-five dollars ($35.00) by a fraction, the numerator of which
shall be the number of months of the Term remaining on the date Landlord
delivers such portion of the Offer Space to Tenant for improvement and the
denominator of which shall be one hundred eighty (180), but without the benefit
of a Minimum Rent-free period or other concessions or inducements, and otherwise
on the terms and conditions contained in the Lease. Landlord’s notice shall
state the Rentable Area of the available Offer Space and the date on which the
Offer Space is anticipated to become available. In the event that Tenant does
not accept Landlord’s offer in writing and without modification within thirty
(30) days after the date on which Tenant receives Landlord’s notice, then
Landlord shall be free to lease such portion of the Offer Space to any other
person or entity and this Section 7 shall be of no further force or effect with
respect to the space in question until the first to occur of (i) one hundred
eighty (180) days after the last day of such thirty (30) day period if Landlord
fails to lease such space to a third party within such period, or (ii) if
Landlord enters into a lease with a third party for such space within such one
hundred eighty (180) day period, then when such space again becomes available
for lease under the terms above provided. If Tenant timely accepts Landlord’s
offer, Landlord and Tenant shall promptly execute an amendment of this Lease
reflecting the terms of Tenant’s lease of such portion of the Offer Space.
Notwithstanding the foregoing, (a) Tenant’s right to lease the Offer Space
hereunder shall be contingent upon no Event of Default existing either at the
time the Offer Space becomes available for lease or at the time Landlord intends
to tender possession of the Offer Space to Tenant, and (b) Landlord’s delivery
of the Offer Space to Tenant shall be subject to Landlord’s regaining possession
thereof from the tenant then occupying same and Landlord shall not be liable to
Tenant if Landlord is unable to obtain possession of the Offer Space in a timely
fashion for any reason.

        8. Contraction Option. Provided PMA Capital Insurance Company or its
affiliate (as defined in the Lease) or corporate successor remains the
“Tenant” under the Lease at the time of Tenant’s exercise of the option herein
granted, Tenant shall have the option to reduce the Premises by one-half (1/2)
of a full floor on the following terms and conditions.

               8.1 Landlord hereby grants to Tenant a single option to terminate
this Lease solely with respect to one half (1/2) of the Rentable Area contained
on either the uppermost or the lowermost floor on which the Premises (exclusive
of the P-2 Space) is located at the time of Tenant’s exercise of such option
(the “Contraction Space”), subject to Landlord’s approval (not to be
unreasonably withheld) of the location and configuration of the Contraction
Space on the floor

8

--------------------------------------------------------------------------------

in question in order to insure the reasonable marketability thereof to third
parties for office purposes. Provided no Event of Default then exists under the
Lease, by written notice to Landlord on or before December 31, 2014 Tenant may
terminate this Lease with respect to the Contraction Space effective twelve (12)
months after the date on which Landlord receives such notice (the “Contraction
Date”). Any such exercise by Tenant of the option herein contained shall be
irrevocable and shall be absolutely subject to satisfaction of the following
terms and conditions:

                     8.1.1 As a condition to the validity of Tenant’s notice of
contraction, such notice must be accompanied by Tenant’s good bank check or
other payment acceptable to Landlord in an amount equal to the sum derived by
multiplying the then unamortized Landlord’s Cost of Leasing (hereinafter
defined) as of the Contraction Date (assuming straight line amortization at a
rate of 10% per annum over the entire Extended Term, except with regard to the
Refurbishment Allowance (defined in Section 11.1 hereof), which shall be
amortized over that period of the Extended Term commencing on January 1, 2011
and ending on the Contraction Date), by the percentage derived by dividing the
Rentable Square Footage of the Contraction Space by the Rentable Square Footage
of the entire Premises (exclusive of the P-2 Space) prior to such termination.
The term “Landlord’s Cost of Leasing”shall mean the sum of the following: (i)
the 2003 Allowance to the extent advanced under Section 6, (ii) all leasing
commissions paid by Landlord in connection with this Amendment, (iii) Landlord’s
reasonable legal costs incurred and paid in negotiating and preparing this
Amendment, and (iv) the Refurbishment Allowance, to the extent theretofore
advanced under Section 11 hereof.

                     8.1.2 On or before the Contraction Date, Tenant shall
construct at Tenant’s expense and in accordance with plans and specifications
approved in advance by Landlord (a) such demising walls as are necessary to
separate the portion of the Contraction Space with respect to which the Lease is
so terminated from the remainder of the Premises (drywall, taped and spackled,
to code), as well as (b) any multi-tenant corridor that may be required by
applicable laws, codes or regulations in the event that the Contraction Space is
located on a floor leased entirely by Tenant, to a level of fit and finish
consistent with that of typical multi-tenant corridors in the Building. The
foregoing obligation shall include Tenant’s duty to separate at Tenant’s expense
those mechanical systems (including, without limitation, all electrical,
plumbing and HVAC systems) serving both the Contraction Space and the remainder
of the Premises that Landlord reasonably determines require separation in
connection with the

9

--------------------------------------------------------------------------------

separation of the Contraction Space from the Premises and construction of any
multi-tenant corridor as contemplated hereunder, including, without limitation,
the obligation to purchase and install such additional equipment as is
reasonably necessary to continue the same level and quality of service from such
mechanical systems to the Contraction Space, the remainder of the Premises and
any multi-tenant corridor constructed hereunder after completion of the
separation as existed prior to Tenant’s exercise of the option contained in this
Section 8, all to Landlord’s reasonable satisfaction.

                     8.1.3 On or before the Contraction Date, Tenant shall
vacate the Contraction Space, leaving same in broom clean condition and
otherwise in the condition in which the Premises is required to be left at the
end of the Term under the Lease. In the event that Tenant holds over in the
Contraction Space thereafter then, notwithstanding anything contained in Section
8.1 hereof, Minimum Rent shall commence to be payable for the Contraction Space
monthly, in advance, at the same rate of Minimum Rent per Rentable Square Foot
as is payable with respect to the Premises, Tenant shall occupy the Contraction
Space as a Tenant at sufferance, and Landlord shall have all available rights
and remedies on account of such holdover.

               8.2 In the event that Tenant exercises the contraction option
herein set forth, then from and after the date of Tenant’s notice of such
exercise, Section 7 of this Amendment shall automatically be amended, without
the need of further action by either Landlord or Tenant, to provide that (a)
available Offer Space thereafter shall be offered to Tenant on the same terms
and conditions (including, without limitation, length of term and rate of
Minimum Rent) as Landlord would propose to an unrelated third party for such
space for a lease commencing at or approximately at the time the Offer Space
will be available for lease, and not at the same rate of escalating Minimum Rent
as Tenant then pays for the Premises or with the benefit of a construction
allowance (except such construction allowance as Landlord would then propose to
an unrelated third party, if any), and (b) if Tenant fails to elect to lease any
portion of the Offer Space offered to Tenant thereunder, then Section 7 of this
Amendment shall cease to be applicable to such portion of the Offer Space for
the duration of the Term of this Lease (as the same may be extended or renewed).

        9. Temporary Space.

               9.1 2003 Temporary Space. Tenant hereby leases from Landlord
certain office space to be designated by Landlord containing between 10,000 and
12,000 Rentable Square Feet, located on the 13thfloor of the Building
(consisting of either a single suite or two (2) contiguous suites) (the “2003
Temporary Space”), subject to and in accordance with the terms of this Section
9. Landlord shall tender possession of the 2003 Temporary Space to Tenant within
thirty (30) days after the date of full execution of this Lease. Tenant’s lease
of the 2003 Temporary Space shall terminate on the earlier of (a) December 31,
2004 or (b) the date of completion of the Tenant Work under Section 6 hereof,
and Tenant shall give Landlord ninety (90) days advance written notice of the
intended termination date.

10

--------------------------------------------------------------------------------

               9.2 Temporary Space Options.

                     9.2.1 Tenant is granted two (2) options to lease from
Landlord, subject to and in accordance with the terms of this Section 9, office
space within the Building to be designated by Landlord (consisting of either a
single suite or two (2) contiguous suites) containing between 10,000 and 12,000
Rentable Square Feet (each an “Option Temporary Space”). Tenant shall exercise
its option to lease an Option Temporary Space by delivery of written notice to
Landlord at least ninety (90) days prior to the date on which Tenant desires to
commence occupancy thereof. The term of Tenant’s lease of each Option Temporary
Space shall be for up to ten (10) months following the date on which Landlord
delivers possession of the Option Temporary Space to Tenant; provided, however,
that (a) the term of Tenant’s lease of any Option Temporary Space shall not
commence prior to January 1, 2005, (b) the term of Tenant’s lease of any Option
Temporary Space shall in no event extend beyond December 31, 2007 and (c) Tenant
may only lease a single Option Temporary Space at any time (the terms may not
overlap).

                     9.2.2 Notwithstanding the foregoing, Tenant's option to
lease Option Temporary Space under this Section 9.2 is expressly subject to
there being available in the Building the Minimum Vacant Space (hereinafter
defined) at the time that Tenant delivers notice to Landlord exercising such
option. As used herein, the term “Minimum Vacant Space” means at least 10,000
Rentable Square Feet of vacant office space, consisting of either a single suite
or two (2) contiguous suites on the same floor, but excluding (i) any space that
Landlord is then marketing for lease as part of a larger block of vacant space
consisting of at least one full floor, and (ii) any space that Landlord then
intends to lease to a third party pursuant to a letter of intent that Landlord
has theretofore entered into with such third party, and (iii) any space subject
to an expansion right under another tenant’s lease which expansion right either
has been exercised or may be exercised during the expected term of Tenant’s
lease of the Option Temporary Space, and (iv) any space that Landlord has
theretofore agreed to lease to a third party and with respect to which Landlord
is then in the process of preparing and negotiating a lease or a lease
amendment. In the event that, at the time Landlord receives Tenant’s notice
exercising its option hereunder, the Minimum Vacant Space is not available in
the Building, Landlord shall give Tenant written notice of such fact within
thirty (30) days after receipt of Tenant’s notice, whereupon (i) Tenant’s notice
exercising such option shall be of no further force or effect and neither party
shall have any liability to the other hereunder, and (ii) Landlord shall, for a
period of sixty (60) days after delivery of such notice to Tenant, exercise
reasonable and diligent efforts to cause an entity affiliated with Nine Penn
Center Properties Trust that owns a first class office property located in the
Center City Philadelphia Business District (an “Affiliated Building”) that then
contains the Minimum Vacant Space (if any such building then exists), to enter
into a lease with Tenant on substantially the terms contained in this Section 9,
providing the Option Temporary Space to Tenant on the terms herein set forth;
provided, however, that Landlord shall have no liability to Tenant if the
Minimum Vacant Space is not available either in the Building or in any
Affiliated Building.

11

--------------------------------------------------------------------------------

               9.3 Terms. The following terms shall govern Tenant’s lease of the
2003 Temporary Space and any Option Temporary Space leased by Tenant (each a
“Temporary Space”):

                     9.3.1 The Temporary Space shall be accepted by Tenant in
"as-is" condition, and shall be used by Tenant solely for office purposes. The
Temporary Space shall be deemed part of the Premises for all purposes of this
Lease, except to the extent inconsistent with the terms of this Section 9, and
except that the Temporary Space shall not be deemed part of the Premises for
purposes of Sections 5, 6 or 7 of the Lease. No Minimum Rent or monthly payments
on account of Real Estate Taxes or Operating Expenses shall be payable by Tenant
for the Temporary Space. Notwithstanding the preceding sentence, Landlord shall
provide to the Temporary Space all of the services that Landlord is obligated to
provide pursuant to Sections 8.1, 8.2, 8.3, 8.5 and 8.6 to the Premises; and
Tenant agrees that (a) Landlord shall furnish the Temporary Space with
janitorial service as provided in Section 8.4 of the Lease, the cost of which,
as reasonably computed by Landlord, shall be payable by Tenant monthly within
thirty (30) days after billing, and (b) Landlord shall furnish electricity to
the Temporary Space in the same manner as electricity is provided to the
Premises under Section 8.8 of the Lease, the cost of which shall be payable by
Tenant as and when provided in said Section 8.8. Tenant shall not construct
alterations within the Temporary Space.

                     9.3.2 Upon termination of Tenant's lease of any Temporary
Space, Tenant shall vacate the Temporary Space, leaving same in broom clean
condition. In the event that Tenant holds over in the Temporary Space thereafter
then, notwithstanding anything contained in Section 9.1 or Section 9.2 hereof,
Minimum Rent shall commence to be payable for the Temporary Space monthly, in
advance, at the same rate of Minimum Rent per Rentable Square Foot as is payable
with respect to the Premises (exclusive of the P-2 Space), Tenant shall occupy
the Temporary Space as a Tenant at sufferance, and Landlord shall have all
available rights and remedies on account of such holdover.

                     9.3.3 Tenant's right to lease Temporary Space hereunder
shall be contingent upon no Event of Default existing either at the time Tenant
elects to lease the Temporary Space or at the time Landlord intends to tender
possession of the Temporary Space to Tenant, and Landlord’s delivery of the
Temporary Space to Tenant shall be subject to Landlord’s regaining possession
thereof from the tenant then occupying same (if any) and Landlord shall not be
liable to Tenant if Landlord is unable to obtain possession of the Temporary
Space in a timely fashion for any reason.

        10. Sublease Profit. Section 12.7.1 of the Lease is amended and restated
as follows:

 

12.7.1 As a condition to Landlord’s consent to any proposed assignment or
sublease under this Section 12 (other than the Sublease but including any
further sublease by Subtenant to any third party), Tenant shall pay to Landlord
one half (1/2) of the amount of any Profit received by Tenant or Subtenant in
connection with the proposed assignment or sublease. For


12

--------------------------------------------------------------------------------

 

purposes hereof the term “Profit”shall mean the amount by which the Premium (as
defined in Section 12.7.3 below) paid to Tenant or Subtenant by any third party
(other than an affiliate of Subtenant which does not itself further sublease the
Premises to an entity unaffiliated with Subtenant) in connection with the
proposed assignment or sublease in any given month exceeds the Rent due under
this Lease for the Sublet Space for the same month. Commencing with the first
month in which Tenant receives a payment from any third party on account of the
assignment or sublease, and each month thereafter during the term of such
assignment or sublease, Tenant shall pay to Landlord on or before the first day
of the next following calendar month, in arrears and as Additional Rent, one
half (1/2) of the amount of Profit received by Tenant in such calendar month.


        11. Refurbishment Allowance.

               11.1 Landlord hereby grants to Tenant an allowance in the sum of
up to $6.00 per Rentable Square Foot of all office space contained in the
Premises as of December 31, 2010 (the “Refurbishment Allowance”), payable as
hereinafter set forth, to reimburse Tenant for the costs of refurbishment of the
Premises incurred by Tenant after January 1, 2011. Provided no Event of Default
then exists under the Lease, the Refurbishment Allowance shall be disbursed to
Tenant, until exhausted, in installments, in payment of costs incurred by Tenant
with respect to the construction or refurbishment of permanent improvements and
fixtures (including, without limitation, any equipment constituting fixtures
which Tenant intends to leave in the Premises at the end of the Term) and the
undertaking of finishes, wallcoverings, carpeting and painting within the
Premises, as well as the fees and charges of architects, interior designers,
engineers and other related consultants and professionals providing design
services in connection therewith, but may not be applied toward payment of
Tenant’s costs of purchase or installation of non-permanent improvements,
equipment (excepting any equipment constituting fixtures which Tenant intends to
leave in the Premises at the end of the Term), trade fixtures, furniture or
other personalty.

               11.2 Until the Refurbishment Allowance is exhausted, each draw
requested by Tenant shall be paid by Landlord within thirty (30) days following
receipt by Landlord of (i) Tenant’s voucher, which shall be in the standard
American Institute of Architects form, accompanied by (ii) invoices or other
evidence reasonably satisfactory to Landlord that Tenant either owes to its
contractor or has incurred and paid the costs desired to be reimbursed and (iii)
a lien release executed by Tenant’s contractor (solely if the request relates to
reimbursement of costs of installation or construction of improvements). Tenant
shall submit no more than one (1) voucher per month. Notwithstanding anything
set forth herein to the contrary, any amounts held back as retainage under
contracts for work or improvements for which reimbursement is requested shall
not be reimbursable to Tenant unless and until paid or owing to the contractor
under the terms of the subject contract. If Tenant submits a voucher requesting
the payment of sums owing to Tenant’s contractor, Landlord shall pay the
approved disbursement directly to

13

--------------------------------------------------------------------------------

such contractor, conditioned upon such contractor executing and delivering to
Landlord a lien release for the sum so paid. All such vouchers must be submitted
on or before March 31, 2014.

        12. Brokers. Each of Landlord and Tenant represents and warrants to the
other that it has not dealt with any broker, agent, finder or other person in
the negotiation for or the obtaining of this Amendment other than Grubb and
Ellis Company and Beacon Commercial Real Estate (“Brokers”), and each agrees to
indemnify and hold the other harmless from any and all costs (including
reasonable attorneys’ fees) and liability for commissions or other compensation
claimed by any such broker, agent, finder or other person other than Brokers
employed by the indemnifying party or claiming to have been engaged by the
indemnifying party in connection with this Amendment. Landlord agrees to pay a
fee or commission owing to Brokers on account of this Amendment pursuant to a
separate written agreement with Brokers.

        13. Confirmation of Remedy. In order to preserve for Landlord the
benefit of the remedy of confession of judgment for ejectment contained in the
Lease, Sections 17.2.3 and 17.2.5 of the Lease are hereby restated and ratified
as follows:

 

17.2.3 any prothonotary or attorney of any court of record is hereby irrevocably
authorized and empowered to appear for Tenant in any action to confess judgment
against Tenant, and may sign for Tenant an agreement, for which this Lease shall
be his sufficient warrant, for entering in any competent court an action or
actions in ejectment, and in any suits or in said actions to confess judgment
against Tenant as well as all persons claiming by, through or under Tenant for
the recovery by Landlord of possession of the Premises. Such authority shall not
be exhausted by any one or more exercises thereof, but judgment may be confessed
from time to time as often as any event set forth in Subsection 17.1 hereof
shall have occurred or be continuing. Such powers may be exercised during as
well as after the expiration or termination of the original Term and during and
at any time after any extension or renewal of the Term, and/or


 

17.2.5 In any confession of judgment for ejectment, Landlord shall cause to be
filed in such action an affidavit setting forth the facts necessary to authorize
the entry of judgment and if a true copy of this Lease (and of the truth of the
copy, such affidavit shall be sufficient proof) be filed in such action, it
shall not be necessary to file the original as a warrant of attorney,
notwithstanding any law, rule of court, custom or practice to the contrary.
Tenant releases to Landlord, and to any and all attorneys who may appear for
Tenant, all procedural errors in any proceedings taken by Landlord, whether by
virtue of the powers of attorney contained in this Lease or not, and all
liability therefor. Tenant expressly waives the benefits of all laws, now or
hereafter in force, exempting any property within the Premises or elsewhere from
distraint, levy or sale. Tenant


14

--------------------------------------------------------------------------------

 

further waives the right to any notice to remove as may be specified in the
Pennsylvania Landlord and Tenant Act of April 6, 1951, as amended, or any
similar or successor provision of law, and agrees that five (5) days notice
shall be sufficient in any case where a longer period may be statutorily
specified, and/or


        14. Limitation of Liability. Section 29.3.1 of the Lease is amended by
adding the following language at the end of the paragraph; provided, however,
that nothing contained in the following language shall be construed to limit the
liability of HRPT Properties Trust under the Guaranty to be delivered to secure
Landlord’s performance under Section 6.1 and Section 9.2 hereof:

 

In addition to all other limitations contained in this Lease, Landlord hereby
notifies Tenant that the Declaration of Trust of Nine Penn Center Properties
Trust provides, and Tenant agrees, that no trustee, officer, director, general
or limited partner, member, shareholder, beneficiary, employee or agent of Nine
Penn Center Properties Trust (including any person or entity from time to time
engaged to supervise and/or manage the


 

operation of Landlord) shall be held to any liability, jointly or severally, for
any debt, claim, demand, judgment, decree, liability or obligation of any kind
(in tort, contract or otherwise) of, against or with respect to Landlord or
arising out of any action taken or omitted for or on behalf of Landlord.


        15. Effect of Amendment. As amended hereby, the Lease remains in full
force and effect. In the event of any conflict or inconsistency between the
terms of this Amendment and the remaining terms of the Lease, the terms of this
Amendment shall govern and control.

        SECTIONS 17.2.3 AND 17.2.5 OF THE LEASE, RESTATED IN THIS AMENDMENT,
PROVIDE FOR THE CONFESSION OF JUDGMENT AGAINST TENANT FOR EJECTMENT. IN
CONNECTION THEREWITH, TENANT, KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND UPON
ADVICE OF SEPARATE COUNSEL, UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES AND THE COMMONWEALTH OF
PENNSYLVANIA. WITHOUT LIMITATION OF THE FOREGOING, TENANT HEREBY SPECIFICALLY
WAIVES ALL RIGHTS TENANT HAS OR MAY HAVE TO NOTICE AND OPPORTUNITY FOR A HEARING
PRIOR TO EXECUTION UPON ANY JUDGMENT CONFESSED AGAINST TENANT BY LANDLORD
HEREUNDER.

        TENANT (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
LANDLORD HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LANDLORD WILL NOT SEEK TO
EXERCISE OR ENFORCE ITS RIGHTS TO CONFESS JUDGMENT HEREUNDER, AND (II)
ACKNOWLEDGES THAT THE EXECUTION OF THIS AMENDMENT BY LANDLORD HAS BEEN
MATERIALLY INDUCED BY, AMONG OTHER

15

--------------------------------------------------------------------------------

THINGS, THE INCLUSION IN THIS AMENDMENT OF SAID RIGHTS TO CONFESS JUDGMENT
AGAINST TENANT. TENANT FURTHER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS SAID PROVISIONS WITH TENANT’S INDEPENDENT LEGAL COUNSEL AND THAT THE
MEANING AND EFFECT OF SUCH PROVISIONS HAVE BEEN FULLY EXPLAINED TO TENANT BY
SUCH COUNSEL, AND AS EVIDENCE OF SUCH FACT AN AUTHORIZED OFFICER OF TENANT SIGNS
HIS OR HER INITIALS IN THE SPACE PROVIDED BELOW.

              /s/ WEH


--------------------------------------------------------------------------------


(Initials)

        IN WITNESS WHEREOF, and intending to be legally bound hereby, the
parties hereto have caused this Amendment to be executed by their duly
authorized representatives as of the day and year first above written.

            PMA CAPITAL INSURANCE COMPANY   By: /s/ William E. Hitselberger


--------------------------------------------------------------------------------

    Name: William E. Hitselberger     Title: Senior Vice President and CFO

            NINE PENN CENTER ASSOCIATES, L.P.
    By NINE PENN CENTER PROPERTIES TRUST, a Maryland real estate investment
trust, its general partner   By: /s/ Jennifer B. Clark


--------------------------------------------------------------------------------

    Name: Jennifer B. Clark     Title: Senior Vice President

16

--------------------------------------------------------------------------------

GUARANTY

As an inducement to Tenant to execute the within Amendment (the “Amendment”),
HRPT Properties Trust (the “Guarantor”), being affiliated with Nine Penn Center
Properties Trust and anticipating to receive benefits from the execution of the
Amendment, hereby guarantees to PMA Capital Insurance Company, its successors
and its assigns as Tenant under the Lease, payment when due and in full of the
sums owing on account of the 2003 Allowance, in accordance with the terms set
forth in Section 6 of the Amendment. The obligation of Guarantor under the
preceding sentence shall expire absolutely upon the payment in full to Tenant of
all sums owing on account of the 2003 Allowance under Section 6 of the
Amendment. Guarantor also guarantees the obligations of Nine Penn Center
Properties Trust under Section 9.2 of the Amendment with regard to causing
Minimum Vacant Space available in any Affiliated Building to be made available
to Tenant for Option Temporary Space (as such terms are defined in Section 9.2
of the Amendment) in accordance with such Section 9.2.

This Guaranty shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania without reference to conflicts of laws
principles, and shall be binding upon Guarantor and its successors and assigns.
All terms used in this Guaranty that are defined in the Amendment shall have the
meanings ascribed to them in the Amendment.

IN WITNESS WHEREOF, this Guaranty has been duly executed as of July 2, 2003.

            HRPT PROPERTIES TRUST   By: /s/ Jennifer B. Clark


--------------------------------------------------------------------------------

    Name: Jennifer B. Clark     Title:

17

--------------------------------------------------------------------------------

Exhibit "A"

Floor Plan of Expansion Space




18

--------------------------------------------------------------------------------

Exhibit "B"

Floor Plan of P-2 Option Spaces




19

--------------------------------------------------------------------------------